Citation Nr: 1014202	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had military service from September 1982 to July 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he is unemployable due to his 
service-connected disabilities.  Total disability will be 
considered to exist where there is impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration 
may be given to a Veteran's level of education, special 
training, previous work experience, and vocational attainment 
in arriving at a conclusion, but not to his age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 
Vet. App. 326 (1991).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Service connection is currently in effect for posttraumatic 
stress disorder, evaluated as 70 percent disabling; asthma, 
evaluated as 30 percent disabling; and, a right hand scar, 
evaluated as 10 percent disabling.  The combined evaluation 
is 80 percent disabling.  See 38 C.F.R. § 4.25.  The 
schedular criteria of 38 C.F.R. § 4.16(a) are therefore met.  
The remaining question is whether the Veteran's service-
connected disabilities, alone, prevent him from securing or 
maintaining a substantially gainful occupation consistent 
with his education and employment background.  38 C.F.R. § 
4.16(a).

The claims file contains reports from several VA examinations 
provided during the pendency of this appeal.  There is no 
examination report, however, where the examiner considered 
the effect of all the service- connected disabilities upon 
the Veteran's employability.  He has not been afforded a VA 
examination to specifically determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  Therefore, the Board must remand the appeal for 
a VA examination to addresses the effect of all the service-
connected disabilities and make a determination whether the 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.

In addition, the claims file includes evidence that the 
Veteran applied for Supplemental Security Income (SSI) from 
the SSA in September 2006 because of his PTSD and asthma.  It 
does not appear that any attempt has been made to obtain the 
Veteran's SSA records.  VA's duty to assist includes 
obtaining the Veteran's SSA records, or in the alternative, a 
response from the SSA indicating the records are not 
available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
disabilities should be obtained and made part of the claims 
file.  See 38 C.F.R. § 3.159(c)(1)(2).

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address whether it is at least as 
likely as not that the Veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 5103A; 
Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 
7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Request and obtain any and all records 
from the Social Security Administration 
relating to the Veteran's SSI benefits 
claim in September 2006, particularly 
those identifying the disabilities upon 
which the claim was based.  If no records 
are available, a written statement should 
be obtained from the SSA to that effect.

2.  Request and obtain any and all 
outstanding records of treatment, VA and 
non-VA, received by the Veteran for his 
service-connected disabilities and make 
them part of the claims file.

3.  Once the aforementioned records are 
obtained, schedule the Veteran for a 
social and industrial examination for the 
purpose of ascertaining the cumulative 
impact of his service-connected 
disabilities on his unemployability. The 
examiner should opine as to whether the 
Veteran's service- connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  

4.  Schedule the Veteran for a VA 
examination for the purpose of 
determining the impact that his service- 
connected PTSD, asthma, and, right hand 
scar, have on his ability to maintain 
substantially gainful employment.  The 
claims file and a copy of this REMAND
 must be made available in conjunction 
with the examination.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is to render an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
PTSD, asthma, and right hand scar, render 
him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his education 
and employment background?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

A complete rationale for all opinions 
must be provided.

5.  The Veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If examinations ares conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.

7.  Thereafter, the claim on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority. If the benefit sought on 
appeal is not granted, the Veteran and 
his representative must be provided with 
a supplemental statement of the case that 
addresses all of the evidence received 
since the statement of the case was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



